             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 1 of 8



 1                                                       HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT SEATTLE
 8
      KIMBERLY ANN JOHNSON,
 9
             Plaintiff,                                      Case No. 2:18-cv-001678 RAJ
10
      v.
11                                                      PLAINTIFF’S REPLY TO SUMMARY
                                                        JUDGMENT AND MOTION TO
12    ALBERTSONS, LLC,                                  STRIKE CROSS MOTION FOR
             Defendant.                                 SUMMARY JUDGMENT
13

14
                                                         NOTED: December 20, 2019
15

16

17                                           I. Introduction

18          Plaintiff filed this motion for partial summary judgment seeking dismissal of seven
19
     defenses which the Defendant characterizes as “affirmative defenses.” It now appears that the
20
     Defendant does not object to the dismissal of the following defenses: 1) failure to state a claim
21
     upon which relief may be granted; 2) the statute of limitations; 3) scope of EEOC charge; and 4)
22
     intervening, independent, and unforeseen acts. Accordingly, these “affirmative defenses” should
23

24   be dismissed. There exists no genuine issue of material fact concerning the defenses of “scope

25   of employment” and “after acquired evidence.” Those defenses should likewise be dismissed.
26


     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                    JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 1                                       ATTORNEY AT LAW
                                                                          705 SECOND AVENUE, SUITE 1050
                                                                            SEATTLE, WASHINGTON 98104
                                                                          (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 2 of 8



 1          It is beyond dispute that Plaintiff has the burden of proving punitive damages, and that is

 2   not an affirmative defense. Nevertheless, there is no genuine issue of material fact that the
 3
     corporate officers who made the decision to terminate Plaintiff are sufficiently high in the
 4
     corporate hierarchy to impute liability to the Defendant. The court should grant summary
 5
     judgment on that limited issue.
 6
            The Defendant has filed a cross-motion for summary judgment on the issue of “after-
 7

 8   acquired evidence.” This cross-motion for summary judgment was filed on December 16, 2019

 9   and noted for December 20, 2019. The motion was filed substantially after the dispositive
10   motion cut-off date, November 26, 2019, and fails to comply with LCR 7 (d)(3). That motion is
11
     frivolous and should be stricken for these procedural reasons. The motion is without merit and
12
     should be dismissed for that reason as well.
13
                                               II. Argument
14

15          The Defendant argues that summary adjudication of the affirmative defenses at issue has

16   little value, does nothing to advance the litigation, and wastes the time and resources of the

17   Court. Def. Brief at 4. Contrary to the Defendant’s assertion, Plaintiff seeks to dismiss specious
18   affirmative defenses in an effort to limit the issues for trial. That is not a waste of time. Rather,
19
     Defendant’s refusal to dismiss these “affirmative defenses” without the necessity of this motion
20
     has multiplied the costs of litigation without any basis or justification. A reasonable inquiry
21
     would have disclosed that many of the defenses lacked factual support at the time they were
22

23   raised. See Fed.R.Civ.Pro 11(b).

24          Plaintiff’s Complaint is clear and unequivocal. Under the heading of “causes of action,”

25   Plaintiff pled that the “Defendant’s discriminatory and retaliatory conduct violates 42 U.S.C. §
26
     2000e et seq., Title VII of the Civil Rights Act of 1991, as amended. See Dkt, 1-1, ¶5.2. Plaintiff

     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                       JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 2                                          ATTORNEY AT LAW
                                                                             705 SECOND AVENUE, SUITE 1050
                                                                               SEATTLE, WASHINGTON 98104
                                                                             (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 3 of 8



 1   also pled that the “Defendant’s discriminatory and retaliatory conduct violates RCW 49.60 et

 2   seq.” Id. at ¶5.2. There is nothing vague about these allegations. The Defendant nevertheless
 3
     argues that “her Complaint is not a model of clarity or specificity. The phrasing of her claim
 4
     does not foreclose the possibility that she may attempt to shift her legal theories beyond gender-
 5
     based disparate treatment and retaliation.” Def. Brief at 5. Yet the Defendant fails to indicate
 6
     how the Complaint lacks specificity or which other legal theories are possible based upon the
 7

 8   facts alleged.   This argument is a superficial attempt to justify the Defendant’s meritless

 9   defenses and its failure to dismiss them without the necessity of a time consuming motion.
10   A. Failure to State a Claim Upon Which Relief May be Granted.
11
            The Defendant does not contest that Plaintiff states a claim for gender-based
12
     discrimination and retaliation under Title VII and the WLAD. Def. Brief at 4-5. Its only
13
     justification is the alleged ambiguity of Plaintiff’s claims and the possibility that she may assert
14

15   different legal theories. As explained above this justification is without merit. The defense

16   should be dismissed.

17   B. Statute of limitations.
18          The Defendant does not contest that Plaintiff has filed her claims within the statute of
19
     limitations. Def. Brief at 5. Its only justification is the alleged ambiguity of Plaintiff’s claims
20
     and the possibility that she may assert different legal theories.        As explained above this
21
     justification is without merit. The defense should be dismissed.
22

23   C. The Scope of EEOC of the Charge.

24          The Defendant does not contest that Plaintiff’s claims are within the scope of the EEOC

25   charge. Def. Brief at 6-7. Its only justification is the alleged ambiguity of Plaintiff’s claims and
26


     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                      JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 3                                         ATTORNEY AT LAW
                                                                            705 SECOND AVENUE, SUITE 1050
                                                                              SEATTLE, WASHINGTON 98104
                                                                            (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 4 of 8



 1   the possibility that she may assert different legal theories. As explained above this justification

 2   is without merit. The defense should be dismissed.
 3
     D. Intervening, Independent, and Unforeseen Acts.
 4
            The Defendant now admits that this affirmative defense is without merit. Def. Brief at 8.
 5
     It could have easily done so during the conference with counsel without the necessity of a motion
 6
     for summary judgment. The defense should be dismissed.
 7

 8   E. Scope of Employment.

 9          Plaintiff has the burden to prove that liability is imputed to the Defendant. This is not an
10   affirmative defense. Nevertheless, Albertsons insists that any illegal acts against Plaintiff by an
11
     Albertsons’ employee were outside the scope of that employee’s employment. This defense is
12
     frivolous.
13
            Albertsons does not deny that the decision to terminate Plaintiff’s employment was made
14

15   by the Karl Schroeder, President of the Seattle Division, Schroeder Dep. 8:1-10:21, and Susan

16   Morris, Executive Vice President of Retail Operations for the West. Morris Dep., 7:12-18.

17   Indeed, Albertsons insists that Karl Schroeder, Susan Morris, Trevor Ennis, Human Resources
18   Manager, and Rob Backus, Senior Vice President of Operations, were all directly involved in the
19
     decision to place Plaintiff on a Personal Improvement Plan and ultimately terminated her
20
     employment. Dkt 29, at 12. Albertsons makes no claim that these corporate officials were not
21
     authorized to the terminate Plaintiff’s employment or were not acting within the scope of their
22

23   employment. The Court should rule that any discriminatory or retaliatory acts taken against

24   Plaintiff are imputed to the Albertsons.

25

26


     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                     JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 4                                        ATTORNEY AT LAW
                                                                           705 SECOND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
                                                                           (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 5 of 8



 1   F. Punitive Damages.

 2          In order to recover Punitive damages, Plaintiff must prove that the Defendant acted with
 3
     reckless disregard for Plaintiff’s federally protected the rights. Kolstad v. American Dental
 4
     Association, 527 U.S. 526, 119 S.Ct. 2118, 144 L.Ed.2d 494 (1999). This is not an affirmative
 5
     defense. Nevertheless, characterized as an affirmative defense, the Defendant insists that “neither
 6
     Albertsons, nor any of its employees sufficiently high in its corporate hierarchy, committed any
 7

 8   act with malice or reckless indifference to Plaintiff’s federally or state protected rights, approved,

 9   authorized or ratified, or had actual knowledge, of any such acts.” Dkt 7, affirmative defense No
10   13. Clearly, the focus of this so-called affirmative defense is the status of those who made the
11
     decision to terminate Plaintiff’s employment.
12
            Albertsons does not deny that the decision to terminate Plaintiff’s employment was made
13
     by corporate officers, Karl Schroeder and Susan Morris. In addition, both Rob Backus, Senior
14

15   Vice President, and Trevor Ennis, Human Resources Manager, were directly involved. See Def.

16   Motion for Summary Judgment, Dkt 29, at 12. No reasonable trier of fact could conclude that a

17   corporate officer is not sufficiently highly placed to impute punitive damages to the defendant.
18   See Hemmings v. Tidyman's Inc., 285 F. 3d 1174, 1198 (9th Cir. 2002) (to impute liability for
19
     punitive damages “the plaintiff must show that the intentional discrimination by an employee is
20
     attributable to the employer by using traditional agency principles, e.g., that a managerial
21
     employee acted within the scope of his or her employment”) citing Kolstad, 527 U.S. at 540-41.
22

23          Whether those corporate officers acted with reckless disregard for Plaintiff’s federally

24   protected rights is a question of fact for the jury. The Court should rule, however, that if

25   corporate officers did act with reckless disregard, those acts are imputed to the Defendant for
26
     purposes of awarding punitive damages. This “affirmative defense” is unsupported by existing

     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                        JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 5                                           ATTORNEY AT LAW
                                                                              705 SECOND AVENUE, SUITE 1050
                                                                                SEATTLE, WASHINGTON 98104
                                                                              (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 6 of 8



 1   law or a good faith argument for an extension of existing law. Plaintiff seeks summary judgment

 2   on this limited issue.
 3
     G. After-Acquired Evidence.
 4
            The Defendant argues that Plaintiff “failed to comply with Defendant’s policies on
 5
     Confidential & Proprietary Information, Electronic Communications, and Information Security.”
 6
     Def. Brief at 2. As a result of this failure, the Defendant claims that her violations “could easily
 7

 8   have justified termination of Plaintiff’s employment.” Id. at 3 (emphasis added). See also Ennis

 9   Declaration, Dkt 39 at ¶ 5 (“Had Albertsons been aware that Plaintiff was forwarding Albertsons
10   emails to her personal email account and/or that she was retaining a variety of financial and other
11
     confidential documents, her violations of Albertsons' Information Security and/or Confidentiality
12
     policies could easily have justified termination of Plaintiff’s employment, especially since she
13
     was already on a PIP addressing a variety of performance deficiencies”) (emphasis added).
14

15          As a matter of law, this allegation is insufficient. “An employer can avoid backpay and

16   other remedies by coming forward with after-acquired evidence of an employee’s misconduct,

17   but only if it can prove by a preponderance of the evidence that it would have fired the employee
18   for that misconduct.” O’Day v. McDonnell Douglas Helicopter Co., 79 F.3d 756, 761 (9th
19
     Cir.1996) (emphasis added). “The inquiry focuses on the employer's actual employment
20
     practices, not just the standards established in its employee manuals, and reflects a recognition
21
     that employers often say they will discharge employees for certain misconduct while in practice
22

23   they do not.” Id. at 759. Moreover, to succeed the employer must prove that the employee's

24   “wrongdoing was of such severity that the employee in fact would have been terminated on these

25   grounds alone, . . . .” McKennon v. Nashville Banner Publ'g Co., 513 U.S. 352, 362-63 (1995)
26
     (emphasis added).

     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                      JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 6                                         ATTORNEY AT LAW
                                                                            705 SECOND AVENUE, SUITE 1050
                                                                              SEATTLE, WASHINGTON 98104
                                                                            (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 7 of 8



 1          Here, the employer does not even assert that it would have terminated Plaintiff, only that

 2   it could have done so. As a matter of law, this is not sufficient. The fact that Ms. Johnson was on
 3
     a Personal Improvement Plan or had other alleged performance deficiencies is irrelevant to the
 4
     after-acquired evidence analysis.
 5
            The Defendant has not produced any documents which reflect its actual employment
 6
     practices. There is no evidence that any employee has been terminated for a violation of
 7

 8   Albertsons’ confidentiality policy.

 9          Moreover, Plaintiff did not violate the Defendant’s confidentiality policy. That policy
10   does not prohibit Plaintiff from being in possession of confidential financial documents or
11
     sending them to her personal email account. In relevant part, the policy provides:
12
            ● “Confidential information must be safeguarded and retained consistent with our records
13          retention policy. Such information should not be placed in unsecured areas in dumpsters,
            trash cans or other unsecured locations.”
14

15          ● “Associates should contact the Human Resources Department to seek approval before
            authorizing the release of confidential Information to unauthorized personnel or third
16          parties.”

17          ● “Associates, contractors and authorized business partners/vendors may not photocopy,
            image, send or receive confidential or copyrighted materials without prior authorization.”
18

19   Dkt 39, Exhibit A. Plaintiff was given financial documents by her supervisors. There is no

20   evidence that she failed to retain them as required or that she was without authorization to copy

21   them as needed. See Johnson Declaration.
22                                         MOTION TO STRIKE
23
            Plaintiff moves to strike Defendant’s cross-motion for summary judgment which it filed
24
     on December 16, 2019. The dispositive motion cut-off date is November 26, 2019, Dkt 11, and
25

26


     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                     JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 7                                        ATTORNEY AT LAW
                                                                           705 SECOND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
                                                                           (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 42 Filed 12/20/19 Page 8 of 8



 1   the motion is not timely. The motion is noted for December 20, 2019, which is insufficient time

 2   for Plaintiff to respond. See LCR 7 (d)(3).
 3
     Dated this 20th day of December 2019.
 4

 5                                 ___/s/ Jeffrey Needle_____________
                                      Jeffrey Needle, WSBA #6346
 6                                         Attorney for Plaintiff
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26


     PLAINTIFF’S REPLY TO SUMMARY JUDGMENT                                    JEFFREY NEEDLE
     AND MOTION TO STRIKE CROSS MOTION - 8                                       ATTORNEY AT LAW
                                                                          705 SECOND AVENUE, SUITE 1050
                                                                            SEATTLE, WASHINGTON 98104
                                                                          (206) 447-1560 fax (206) 447-1523
